internal_revenue_service number info release date index number 280f ---------------------------- ------------------------------ --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 genin-137381-03 date date this letter is in response to your letter received in our office on date in re schedule c deduction under sec_179 dear ------------- requesting a ruling concerning whether you are entitled to an expense deduction under sec_179 of the internal_revenue_code on the purchase of a sports utility vehicle with a loaded gross vehicle weight in excess of pounds in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2004_1 2004_1_irb_1 a copy of selected selections of revrul_2004_1 has been enclosed for your reference we hope that you find the following general information to be helpful sec_179 of the code allows a taxpayer to treat the cost of any qualifying property as an expense deductible in the year that the property is placed_in_service subject_to a dollar limitation on the aggregate cost that can be deducted in a particular year under the provisions of the jobs and growth tax relief reconciliation act of the dollar limit applicable to qualifying property placed_in_service in taxable years beginning after is dollar_figure a sport_utility_vehicle suv built on a truck chassis is considered a truck for purposes of sec_280f of the code trucks that have a gross vehicle weight in excess of big_number pounds are not subject_to the dollar limits imposed under sec_280f which would otherwise limit the amount of the depreciation deduction including the deduction under sec_179 available for the vehicle however these suvs are nonetheless listed_property under sec_280f and the remainder of the provisions of sec_280f still apply furthermore if a taxpayer uses an suv more than fifty percent in a qualified sec_280f of the code provides that if any listed_property is not used genin-137381-03 more than fifty percent in a qualified_business_use for any taxable_year then depreciation for the property must be calculated under the alternative_depreciation_system as defined in sec_168 a taxpayer required to depreciate an suv under the alternative_depreciation_system may not claim the sec_179 expense deduction the bonus first-year allowance under sec_168 or accelerated_depreciation but must instead depreciate the entire cost of the suv ratably over the five-year recovery_period using the straight-line method business use in the taxable_year the suv is placed_in_service but the taxpayer’s qualified_business_use drops to fifty percent or less in a later taxable_year sec_280f requires the taxpayer to include in current income for that later year the excess_depreciation for each previous taxable_year ie the excess of the sum of the deductions taken for the vehicle in each previous year for any sec_179 expense deduction any bonus first-year allowance under sec_168 and any accelerated_depreciation over the deductions that would have been available under the alternative_depreciation_system for those years and to use the alternative_depreciation_system for the remainder of the five-year recovery_period a trade_or_business of the taxpayer however certain use by a 5-percent_owner or related_person may not be qualified_business_use pursuant to sec_280f it should be noted that the use of a vehicle for commuting between a taxpayer’s home and the taxpayer’s regular place of business is personal_use of the vehicle not use in a trade_or_business of the taxpayer and would not count towards qualified_business_use deduction in a particular year is limited by the percentage of the use of the property in the taxpayer’s trade_or_business so for instance if a taxpayer purchases an suv for dollar_figure and uses it percent in the taxpayer’s trade_or_business and percent for personal_use such as commuting the sec_179 deduction available to the taxpayer for the suv is limited to dollar_figure revproc_2004_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2004_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2004_1 proc provides information as to where to send the request also as we have for purposes of sec_280f qualified_business_use generally means any use in you should also be aware that the depreciation deduction including the section if you should decide to request a private_letter_ruling section of rev this letter has discussed certain general principles of tax law it is intended for genin-137381-03 noted above section of revproc_2004_1 provides general instructions for requesting a private_letter_ruling informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2004_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at enclosures charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries sincerely yours
